           Case 4:20-cv-04592-JST Document 14 Filed 07/14/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA

                                    RELATED CASE ORDER


       A Motion for Administrative Relief to Consider Whether Cases Should be Related (Civil
L.R. 3-12) has been filed. All parties have stipulated that the below cases are related. As the
judge assigned to case

         20-cv-04592-JST
         State of California v. U.S. Department of Homeland Security

I find that the more recently filed case that I have initialed below is related to the case assigned to
me, and such case shall be reassigned to me.


Case             Title                                                            Related Not
                                                                                          Related
20-cv-04621-     The Regents of the University of California v. U.S.               JST
JSW              Department of Homeland Security

                                               ORDER

         The parties are instructed that all future filings in any reassigned case are to bear the
initials of the newly assigned judge immediately after the case number. Any case management
conference in any reassigned case will be rescheduled by the Court. The parties shall adjust the
dates for the conference, disclosures and report required by FRCivP 16 and 26 accordingly.
Unless otherwise ordered, any dates for hearing noticed motions are vacated and must be re-
noticed by the moving party before the newly assigned judge; any deadlines set by the ADR Local
Rules remain in effect; and any deadlines established in a case management order continue to
govern, except dates for appearance in court, which will be rescheduled by the newly assigned
judge.


Dated: July 14, 2020                               By:
                                                   Jon S. Tigar
                                                   United States District Judge
